DISMISS and Opinion Filed October 18, 2018




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-18-00922-CV

                   DIXIE CARPET INSTALLATIONS, INC., Appellant
                                      V.
                       RESIDENCES AT RIVERDALE, L.P. AND
                   RESIDENCES AT RIVERDALE GP, LLC, Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-04903-2012

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s motion to dismiss the appeal. Appellant no longer wishes

to pursue the appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE


180922F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DIXIE CARPET INSTALLATIONS, INC.,                 On Appeal from the 199th Judicial District
 Appellant                                         Court, Collin County, Texas
                                                   Trial Court Cause No. 199-04903-2012.
 No. 05-18-00922-CV         V.                     Opinion delivered by Chief Justice Wright.
                                                   Justices Evans and Brown participating.
 RESIDENCES AT RIVERDALE, L.P.
 AND RESIDENCES AT
 RIVERDALE GP, LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered October 18, 2018.




                                             –2–